IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

AMARA GUMANEH, §
§
Defendant Below— § No. 683, 2014
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Kent County
§ Cr. ID 1304008022
Plaintiff Below— §
Appellee. V §

Submitted: December 16, 2014
Decided: January 16, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O R D E R

This 16th day of January 2015, upon consideration of the appellant’s opening
brief, the State’s motion to afﬁrm, and the record below, it appears to the Court
that:

(l) The appellant, Amara Gumaneh, ﬁled this appeal from the Superior
Court’s denial of his motion for correction of sentence. The State has ﬁled a
motion to afﬁrm the judgment below on the ground that it is manifest on the face
of Gumaneh’s opening brief that his appeal is without merit. We agree and afﬁrm.

(2) The record reﬂects that Gumaneh was arrested in New Castle County
on January 10, 2013 for attempting to sell stolen property that had been taken

during a burglary that occurred in Kent County on January 8, 2013. On April 17,

2013, Gumaneh was arrested by Kent County police on charges associated with the
January 8 burglary. On June 17, 2013, he pled guilty in Superior Court in New
Castle County to one count of Receiving Stolen Property. The Superior Court
sentenced him to two years at Level  incarceration to be suspended after serving
one year for one year of Level III probation. On October 17, 2013, Gumaneh pled
guilty in Superior Court in Kent County to one count of Burglary in the Second
Degree. The Superior Court sentenced him on that conviction to eight years at
Level V incarceration to be suspended after serving one year for eighteen months
at Level III probation.

(3) On November 5, 2014, Gumaneh ﬁled a motion for correction of
illegal sentence as to his Kent County sentence, arguing that his sentence for
Burglary in the Second Degree violated principles of double jeopardy because he
already had been convicted of and sentenced for Receiving Stolen Property. The
Superior Court denied his motion on November 21, 2014. This appeal followed.

(4) In his opening brief on appeal, Gumaneh argues that, under 11 Del. C.
§ 856, a defendant cannot be convicted of receiving stolen property and of stealing
the same property that he already was determined to have received. According to
Gumaneh, the person who stole the property cannot also be the person who

received the stolen property; they must be two different people.

(5) We ﬁnd no merit to Gumaneh’s argument in this case. Although
Gumaneh is correct in his assertion that, under 11 Del. C. § 856(c), a defendant
“may not be convicted of both theft and receiving stolen property” with regard to
property appropriated in the same transaction,l Gumaneh was not convicted of
Theft.2 He was convicted of Burglary in the Second Degree.3 Section 856(c) does
not apply to his case. Gumaneh cites no case law or statute to support his
contention that a defendant may not be separately convicted and sentenced for
Burglary in the Second Degree and Receiving Stolen Property.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

/s/ Randy .1 Holland

Justice

1 11 Del. C. § 856(c) (2007). Section 856(c) states, “A person may not be convicted of both theft
and receiving stolen property, or both theft of a ﬁrearm and receiving a stole ﬁrearm, with regard
to property appropriated in the same transaction or series of transactions. A person may be
charged with the crime the person seems most likely to have committed and may be convicted as
provided in subsections (a) and (b) of this section.”

2 See id. § 841(a), which states that, “A person is guilty of theft when the person takes, exercise
control over or obtains property of another person intending to deprive that person of it or

appropriate it. Theft includes the acts described in this section, as well as those described in §§
841A-846 of this title.”

3 See id. § 825(a)(1), which states that “A person is guilty of burglary in the second degree when
the person knowingly enters or remains unlawfully...[i]n a dwelling with intent to commit a
crime therein. ...”